Citation Nr: 0616796	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an effective date earlier than May 2, 2003, 
for the grant of service connection for hearing loss. 

2.  Entitlement to an effective date earlier than May 2, 
2003, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The appellant had active service from February 1951 to 
February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

Jurisdiction over the appeal has since been transferred to 
the Buffalo, New York, VA RO.


FINDINGS OF FACT

1.  Based upon the appellant's initial claim received in 
April 1953, a July 1953 unappealed RO rating decision denied 
service connection for hearing loss and ear condition.  
Appellant was notified and did not timely appeal.

2.  Based upon the appellant's claim received on May 2, 2003, 
service connection was granted for hearing loss effective 
from May 2, 2003.

3.  Based upon the appellant's claim received on May 2, 2003, 
service connection was granted for tinnitus effective from 
May 2, 2003.

4.  The appellant has not successfully raised the issue of 
clear and unmistakable error (CUE) with respect to the final 
rating determination of July 1953.  That rating decision was 
reasonably supported by the evidence on file at that time.

5.  After July 1953, the next claim seeking service 
connection for hearing disability was received on May 2, 
2003, and the claim was granted based upon evidence developed 
in connection with the new claim, including December 2003 VA 
examinations.


CONCLUSIONS OF LAW

1.  The July 1953 RO rating decision that denied service 
connection for hearing loss and tinnitus is final. 38 U.S.C. 
§§ 705, 709 (1952); 38 C.F.R. § 19.5 (1949). 

2.  The July 1953 RO rating decision that denied service 
connection for hearing loss and ear condition did not contain 
clear and unmistakable error (CUE) and cannot be revised or 
reversed based on CUE. 38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2005). 

3.  Entitlement to an effective date earlier than May 2, 
2003, for the award of service connection for hearing loss is 
not established. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).

4.  Entitlement to an effective date earlier than May 2, 
2003, for the award of service connection for tinnitus is not 
established. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought. 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
(holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision); 
see also Juarez v. Principi, 16 Vet. App. 518, 520-521 
(2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002).

As regards the issue of an earlier effective date, the Board 
notes that a precedent opinion by the VA General Counsel 
(VAOPGCPREC 8-2003 (Dec. 22, 2003)) held that, in appeals 
such as the present one for an earlier effective date, which 
are generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim. This precedent opinion by the VA General 
Counsel is legally binding upon the Board. See 38 U.S.C.A. § 
7104(c).  The Board is aware of the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), but it 
is noted that this decision did not overturn the General 
Counsel Opinion.  In any event, as discussed herein, 
sufficient notice and development has been undertaken.

The appeal for earlier effective dates for hearing loss and 
tinnitus arises from a rating decision granting service 
connection for these disabilities. The required statement of 
the case was issued to the appellant in May 2004. The 
appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information. Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
no further development is required. Accordingly, the Board 
will address the merits of the veteran's appeal.

II. Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a). 

The appellant's initial claim was filed in April 1953, and a 
rating action dated in July 1953 denied service connection 
for ear condition and hearing loss. The appellant was 
notified of the rating in a July 1953 letter and of his 
appeal rights. He did not appeal the decision.

The unappealed rating action in July 1953 is now 
administratively final. See U.S.C. §§ 705, 709 (1952); 38 
C.F.R. § 19.5 (1949). Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991). The Court has pointed out that CUE is a very 
specific and rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Fugo v. Brown, 6 Vet. App. 40, 
43 (1993). Moreover, merely to aver that there is CUE in a 
case is not sufficient to raise the issue. Fugo, 6 Vet. App. 
at 43. A claim of CUE must be specific as to when and how the 
error occurred; mere disagreement with how the facts were 
weighed and evaluated "can never rise to the stringent 
definition of CUE." Fugo, 6 Vet. App. at 44. Likewise, a 
breach of VA's duty to assist the appellant in the 
development of evidence supporting a claim cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record. Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994). 

There is a three-part test for determining whether CUE has 
been committed: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; and 
(2) the error must be undebatable and the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based upon the record and the law that existed at 
the time of the prior adjudication in question. A claimant 
must establish that all three elements are satisfied. Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992). CUE claims are limited to a 
review of the evidence of record at the time of the 
challenged rating action. Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

In the present case a July 1953 rating action essentially 
found that the veteran's hearing was normal on induction and 
separation examinations, with no treatment for hearing 
disability in service, and concluded that the hearing 
disability was not incurred or aggravated in service. It has 
been asserted by and on behalf of the appellant that the July 
1953 rating action reflects CUE because VA did not examine 
the appellant prior to rating the claimed disabilities in 
1953, and thereby failed in its duty to assist the veteran. 
Appellant has submitted statements, and various lay 
statements, in support of his assertions. However, this 
argument is insufficient to establish that there was CUE in 
that rating.  There was no particular duty to get an exam 
when medical findings were otherwise normal.

The argument essentially seeks to establish that an alleged 
breach of VA's duty to assist the appellant in the 
development of evidence to support his claim amounts to CUE. 
It is now well settled that this is not the case. See, e.g., 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999). The appellant 
has identified no competent medical evidence of record in 
April 1953 which would have compelled VA to award service 
connection for the hearing loss and tinnitus disabilities at 
issue. Rather the appellant points to evidence that was not 
of record, but which would have purportedly changed the 
outcome, had it been of record.

Indeed, while the appellant has suggested that VA should have 
granted service connection for hearing disability in 1953, he 
has essentially not provided any specific reasons to show why 
service connection was warranted. See Fugo, supra. He has not 
shown that the correct facts, as they were known in April 
1953, were not before the adjudicator, or that the 
substantive or regulatory provisions extant at that time were 
incorrectly applied. Instead, he has made general and 
speculative allegations relating to VA 's failure to fulfill 
its duty to assist, and has asserted his disagreement with 
the manner in which the known facts, represented by the 
veteran's service medical records available at that time, 
were weighed or evaluated in the July 1953 rating decision. 
Such allegations of failure of VA's duty to assist are 
legally insufficient to establish CUE. 

The award of service connection for hearing loss and tinnitus 
granted in the December 2003 rating was assigned on the basis 
of a claim received on May 2, 2003. A review of the current 
record does not reveal any earlier claim received at the RO 
between the July 1953 rating action and May 2, 2003. Medical 
evidence developed in connection with the May 2003 claim, 
especially the December 2003 VA examinations, demonstrated 
for the first time, compensable hearing loss and tinnitus 
warranting the award and the assigned ratings. Although it is 
conceivable as the appellant suggests, that a level of 
hearing disability for VA disability compensation purposes 
was present after service, the medical evidence of record 
certainly does not establish this. As set out in the above 
regulations, the RO assigned an effective date as the date of 
receipt of the claim. An earlier effective date for the grant 
of service connection is not legally possible. 

The Board recognizes the sincerity of the appellant's belief 
in the merits of his claim, and has considered all of the 
evidence including numerous lay statements. However, as set 
out above, the Board is legally obligated to base its 
appellate determinations upon the law. 38 U.S.C.A. §7104 
(West 2002). Accordingly, the Board must conclude that the 
law is against the claim for earlier effective dates for the 
award of service connection.


ORDER

An effective date earlier than May 2, 2003, for an award of 
service connection for hearing loss disability, is denied.

An effective date earlier than May 2, 2003, for an award of 
service connection for tinnitus, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


